NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                            Submitted March 20, 2007*
                             Decided March 29, 2007

                                      Before

                    Hon. ILANA DIAMOND ROVNER, Circuit Judge

                    Hon. TERENCE T. EVANS, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 06-2127

XIU YUN CHEN,                                  Petition for Review of a Order of
          Petitioner,                          the Board of Immigration Appeals

      v.                                       No. A96 395 427

ALBERTO R. GONZALES,
         Respondent.

                                    ORDER

        Xiu Yun Chen, a Chinese national from Fujian province, applied for asylum,
withholding of removal, and relief under the Convention Against Torture (CAT),
claiming that she fled China to escape a forced marriage with the son of a local
official. The Immigration Judge denied her claims, and the Board of Immigration
Appeals (BIA) adopted and affirmed the decision. Chen now petitions for review of
this order. We deny the petition.




      *
        On January 25, 2007, we granted the appellant’s motion to waive oral
argument. Therefore, the appeal is submitted on the briefs and the record. See Fed.
R. App. P. 34(f).
No. 06-2127                                                                      Page 2

      According to Chen, Litian Lin, the son of her village chief, threatened and
harassed her and her parents after she refused his proposal of marriage (the record
does not reflect the nature of the threats or harassment). After several months of
harassment from Lin, his friends, and his father, Chen fled to the city of
Guangzhou—about a day’s drive from her village.

       At her hearing Chen presented somewhat conflicting testimony about
whether she had further interactions with Lin. At first she said she did not, but
later she testified that Lin tracked her down in Guangzhou. When the IJ
interjected that her testimony was inconsistent, Chen explained that what she
meant by her first answer was that she had not seen Lin again in the village. She
insisted that Lin did come to Guangzhou, asked her again to marry him, and, when
she refused, vowed to return and take her back to the village.

      Chen testified further that friends and family then helped her flee to the
United States, paying smugglers approximately $15,000. Chen added that she still
owed an additional $15,000 to the smugglers, and that every month she could send
back to China about $1000 from her wages.

       The IJ found Chen’s testimony not credible, characterizing it as “meager,
“extremely vague,” “implausible and totally made up.” He noted her “hesitancy in
answering questions” and the “changing” nature of her testimony. He disbelieved
her explanation as to how Lin located her in Guangzhou, and he was troubled by
the fact that she used a false passport to enter the U.S. In light of her weak
testimony and the absence of corroboration, the IJ doubted that she ever received a
marriage proposal and he specifically credited economics rather than marriage as
the larger motive for her departure from China. But even if Chen’s complaints of
harassment and threats were credited, the IJ found that these threats fell “far
short” of establishing past persecution. The IJ also doubted that “young females
who are against marrying” could constitute a particular social group for asylum
purposes, but even if they could, Chen failed to show that she would be persecuted
on account of the group’s characteristics. Finally, the IJ concluded that Chen had
not shown a well-founded fear that she would be persecuted in the future, and he
noted in particular that she would be able to relocate without difficulty.

       In her petition for review, Chen challenges the IJ’s credibility determination,
claiming that his reasons were “vague,” that he ignored her explanation for the
purported inconsistency in her testimony, and that he drew inappropriate
inferences about her use of a false passport. However, an IJ’s finding regarding
credibility is entitled to highly deferential review, Georgis v. Ashcroft, 328 F.3d 962,
968 (7th Cir. 2003), and is overturned only under extraordinary circumstances,
Oforji v. Ashcroft, 354 F.3d 609, 613 (7th Cir. 2003). “[W]e look only for specific,
No. 06-2127                                                                    Page 3

cogent reasons that bear a legitimate nexus to the IJ’s finding.” Apouviepseakoda v.
Gonzales, 475 F.3d 881, 889 (7th Cir. 2007).

       Here, the IJ adequately supported his adverse credibility finding. First, he
permissibly found in Chen’s failure to provide detailed, specific examples of Lin’s
purported “threats” and “harassment” a reason to doubt her testimony. See
Demirovski v. INS, 39 F.3d 177, 181 (7th Cir. 1994). Second, he found that her
demeanor on the stand was “hesitant” and observed that she appeared to be making
up answers on the spot. See Nigussie v. Ashcroft, 383 F.3d 531, 537 (7th Cir. 2004).
Third, the IJ noted that Chen’s testimony was inconsistent regarding whether she
saw Lin again after she left her village, a matter that went to the heart of her
asylum claim. See Capric v. Ashcroft, 355 F.3d 1075, 1090 (7th Cir. 2004). The IJ
did not credit her attempt to explain away the inconsistency, but we defer to his
decision because Chen’s explanation was not so persuasive that “a reasonable
factfinder would have been compelled to accept” it. Yuan Rong Chen v. Gonzales,
457 F.3d 670, 673 (7th Cir. 2006). Although we uphold the adverse credibility
finding as a whole, we do not adopt his reasoning that Chen should have been
discredited for using a false passport, see Shtaro v. Gonzales, 435 F.3d 711, 717 (7th
Cir. 2006); Dong v. Gonzales, 421 F.3d 573, 579 (7th Cir. 2005), or for paying a large
sum of money to “snakeheads” (paid smugglers) to bring her into the U.S., see Gao
v. Gonzales, 467 F.3d 33, 38 n.2 (1st Cir. 2006).

       Chen also challenges the IJ’s conclusion that she did not fear persecution as a
member of a particular social group. We must first note that the IJ’s description of
Chen’s proposed social group as “young females that are against marrying” is
inaccurate, and it denigrates and minimizes Chen’s claim. Chen claims
membership not in a group comprised of women generally opposed to marriage, but
rather comprised of women who have been forced or fear being forced into marriage.
She relies in particular on Gao v. Gonzales, in which the Second Circuit recognized
a social group consisting of “women who have been sold into marriage (whether or
not that marriage has yet taken place) and who live in a part of China where forced
marriages are considered valid and enforceable.” 440 F.3d 62, 70 & n.6 (2nd Cir.
2006). Chen cannot belong to the social group defined in Gao, which explicitly
limited its social-group definition to the facts of the case, see id., because she was
not sold into marriage. But even if we were to assume the existence of a social
group of the sort that Chen proposes, and if we were further to assume that Chen
belongs to such a group, she would still be ineligible for asylum because she cannot
show a well-founded fear that she will be singled out for persecution on that basis in
the future.1 8 U.S.C. §§ 1101(a)(42)(A); 1158(b)(1)(B)(i). Chen would need to show a


      1
          Chen does not contest the IJ’s finding that she failed to establish past
                                                                     (continued...)
No. 06-2127                                                                      Page 4

fear of persecution that is subjectively genuine and objectively reasonable, see Prela
v. Ashcroft, 394 F.3d 515, 519 (7th Cir. 2005), and “so compelling that no reasonable
factfinder could fail to find the requisite fear of persecution.” INS v. Elias-Zacarias,
502 U.S. 478, 484 (1992). Chen has not pointed to any record evidence which would
support the inference that if she were returned to China, Lin would act on his past
threats or that actual harm would befall her. See Zhu v. Gonzales, 465 F.3d 316,
321 (7th Cir. 2006). And nothing in the record suggests that Chen would be unable
to avoid further encounters with Lin by relocating within China at a greater
distance from her former village than Guangzhou.

      Because Chen has not satisfied her burden of proving her eligibility for
asylum, she cannot meet the more demanding standard for withholding of removal.
8 U.S.C. § 1231(b)(3)(A); 8 C.F.R. § 208.16(b); Prela, 394 F.3d at 519; Hasanaj v.
Ashcroft, 385 F.3d 780, 783 (7th Cir. 2004).

      Finally, Chen contends that the IJ denied her due process during her removal
hearing because he questioned her extensively and somewhat adversarially and
because he had “already made up his mind” about her case. The government argues
that we lack jurisdiction to review this issue because Chen failed to raise it before
the BIA. See 8 U.S.C. § 1252(d)(1); Capric, 355 F.3d at 1087. This is a close
question, but we believe that Chen did sufficiently raise the issue when she
apprised the board in her brief that the IJ “ignored . . . due process,” “had a
preconceived opinion on the case,” and that she, as a direct result of the IJ’s
questioning, was unable to present her claim in sufficient detail and rebut the
negative inferences drawn by the IJ.

       We do not believe, however, that Chen’s due process rights were violated.
This is not a case, for instance, in which the IJ barred “complete chunks of oral
testimony that would support the applicant’s claims,” Kerciku v. INS, 314 F.3d 913,
918 (7th Cir. 2003), or curtailed an applicant’s testimony on matters that go to the
heart of the claim, Podio v. INS, 153 F.3d 506, 510-11 (7th Cir. 1998), or where
evidence excluded by the IJ “had the potential for affecting the outcome of the
proceedings.” Rodriguez Galicia v. Gonzales, 422 F.3d 529, 540 (7th Cir. 2005). The
IJ may have interjected questions, and questioned the veracity of her testimony or
the persuasiveness of her claim, but none of this shows that she was denied “a
meaningful opportunity to be heard.” Nazarova v. INS, 171 F.3d 478, 482 (7th Cir.
1999). Nor has she made any showing of prejudice—by identifying, for example, the
testimony or evidence that she would have presented but for the IJ’s conduct—as



      1
       (...continued)
persecution.
No. 06-2127                                                                   Page 5

she must in order to prevail on a due process claim. See id.; Kharkhan v. Ashcroft,
336 F.3d 601, 606 (7th Cir. 2003); Kerciku, 314 F.3d at 918.

      Accordingly, we DENY the petition for review.